Citation Nr: 0928857	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bullet in the 
brain.  

2.  Entitlement to service connection for a bullet in the 
stomach.

3.  Entitlement to service connection for a bullet in the 
lung.  

4.  Entitlement to service connection for a skin condition to 
include sunlight dermatitis.  

5.  Entitlement to service connection for a lung disorder 
with a cough.  

6.  Entitlement to service connection for severe headaches 
associated with ear pain and numbness.  

7.  Entitlement to service connection for allergies.  

8.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for left sided 
numbness, associated with arthritis and muscle pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 11 to October 
17, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the claims on appeal.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge in June 2009 at the RO in 
Montgomery, Alabama.  A written transcript of this hearing 
was prepared and incorporated into the evidence of record.  

The issue of entitlement to a psychiatric disorder, to 
include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran does not suffer from the residuals of a gunshot wound 
to the brain.  

2.  The preponderance of the evidence of record demonstrates 
that the Veteran does not suffer from the residuals of a 
gunshot wound to the lung.  

3.  The preponderance of the evidence of record demonstrates 
that the Veteran does not suffer from the residuals of a 
gunshot wound to the stomach.  

4.  The Veteran has not been diagnosed with a chronic skin 
condition that manifested during, or as a result of, the 
Veteran's military service.  

5.  The Veteran does not have a currently diagnosed 
disability manifested by headaches, ear pain and numbness.  

6.  The Veteran does not have a currently diagnosed lung 
disorder.  

7.  The Veteran has not been diagnosed with allergies.  

8.  The Veteran's current complaints of left sided numbness, 
arthritis and muscle pain did not manifest during, or as a 
result of, the Veteran's military service.  

9.  The preponderance of the evidence of record demonstrates 
that the Veteran was not exposed to a chemical agent during 
his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
the residuals of a bullet in the brain have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, (2008).  

2.  The criteria for establishment of service connection for 
the residuals of a bullet in the lung have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, (2008).  

3.  The criteria for establishment of service connection for 
the residuals of a bullet in the stomach have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, (2008).  

4.  The criteria for establishment of service connection for 
a skin disorder, to include as a result of in-service 
exposure to a chemical agent, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

5.  The criteria for establishment of service connection for 
a lung disorder with a cough, to include as secondary to 
exposure to a chemical agent, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

6.  The criteria for establishment of service connection for 
a headache disability associated with ear pain and numbness, 
to include as secondary to an in-service gunshot wound or the 
in-service exposure to a chemical agent, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  

7.  The criteria for establishment of service connection for 
allergies have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

8.  The criteria for establishment of service connection for 
a disability manifested by left sided numbness, arthritis and 
muscle pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claims are being denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the Veteran's claims because there is no evidence 
to satisfy the second McLendon criteria discussed above.  
Specifically, there is no evidence to suggest that the 
Veteran suffered an injury or disease of any kind during his 
military service.  Therefore, a medical examination would 
serve no useful purpose in this case, since the requirement 
of an in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  
The Veteran was not prejudiced by the lack of VA examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the claims file.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bullet in the Brain

The Veteran contends that he is entitled to service 
connection for a bullet in the brain.  However, the evidence 
of record establishes that the Veteran does not have a bullet 
in the brain and that he was not shot in the head.  As such, 
service connection is not warranted.  

The Veteran testified in his June 2009 hearing that he was 
abducted by fellow soldiers one night during his active duty.  
The Veteran reported that he was shot two or three times in 
the back of the head and stabbed by a knife twice in the 
head.  The Veteran also reported "grenade," but he did not 
specify what allegedly occurred with the grenade.  The 
Veteran reported that he survived through the night and was 
taken to the hospital the next day.  He reported that the 
doctor wanted to operate on his head, but he refused to have 
surgery.  The Veteran also reported that the doctor pulled 
something out of him, but he denied receiving any further 
medical attention for his injuries.  

The Veteran's service treatment records do not indicate that 
the above incident took place.  There are no records for 
treatment of the head.  Also, according to the Veteran's 
October 1973 separation examination, the Veteran's head, 
face, neck and scalp were all normal.  When asked to indicate 
any significant medical history, the Veteran wrote "no 
complaints" and signed his name.  This evidence tends to 
establish that the Veteran did not experience multiple 
gunshot wounds to the head during military service.  

The Veteran's post-service treatment records also suggest 
that the Veteran was not shot in the head during his military 
service.  There are no medical records of treatment for a 
head injury, and no evidence suggesting that the Veteran has 
a bullet in his brain.  The Veteran had a CT scan of the head 
performed in March 2005.  There was no evidence of 
intracranial hemorrhage, abnormal density, or any other 
abnormality.  The radiologist noted that there was no 
"mental" seen in the cranium.  The Board finds it likely 
that the radiologist meant to say no "metal," but the 
evidence does not establish this definitively.  However, the 
Board finds this wording to be of no significance, as the 
radiologist noted that the Veteran had "no acute 
intracranial abnormality."  The presence of metal or a 
bullet would certainly qualify as an abnormality.  

Therefore, the evidence of record demonstrates that the 
Veteran does not have a bullet in his brain, or any residuals 
from an in-service gunshot wound to the head.  There must be 
a current diagnosis of a disorder for service connection to 
be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Without a medical diagnosis of a disorder of the head, the 
Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran has testified that he 
was shot in the back of the head during service on a number 
of occasions.  As a layperson, the Veteran would be competent 
to provide an opinion as to whether or not he was shot.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

However, while the Veteran is competent to testify to this 
matter, the Board does not find the Veteran's testimony to be 
credible.  It is highly unlikely that the Veteran went all 
night without seeking medical treatment after he was shot two 
or three times in the head.  There is no additional evidence 
of record suggesting that the Veteran has ever sought 
treatment for such a drastic injury, and the Veteran's head 
CT of March 2005 establishes that there are no foreign 
objects in the Veteran's skull.  Furthermore, the Veteran 
described the incident very differently in his original claim 
of February 2005 than he did in his hearing of June 2009.  
The Veteran indicated in February 2005 that after he was 
shot, he got back up and returned to formation with the other 
soldiers.  However, in June 2009, the Veteran reported being 
abducted at night and being left alone after being shot.  
These significant contradictions undermine the Veteran's 
credibility.  Based on the overwhelming evidence against the 
Veteran's allegations, the Board does not find the Veteran's 
testimony of gunshot wounds to the head to be credible.  

The Board notes that the Veteran has also testified that his 
head CT clearly indicates the presence of a bullet in his 
head.  According to a statement received in June 2005, the 
Veteran reported that a knife blade, a rifle bullet, and 
several other pieces of metal were visible on his CT scan.  
However, the Veteran does not have the requisite medical 
expertise needed to interpret a CT scan.  See Routen, 10 Vet. 
App. at 186.  Furthermore, the radiologist specifically found 
no evidence of any abnormalities within the images referred 
to by the Veteran.  As such, the Board does not find the 
Veteran's interpretation of his CT images to be of any 
probative value.  

Finally, the Veteran asserted in his January 2006 notice of 
disagreement that the above CT scan was inaccurate because an 
"unusual contrast media" was used which altered the 
appearance of the bullets.  However, the Veteran is incorrect 
in this assertion.  The word "unusual" is associated with 
modifier "22" in the CT report.  Modifier 22 is a label 
used for billing purposes to indicate unusual circumstances 
in which services performed were significantly greater than 
normally required.  See 
http://www.cms.hhs.gov/transmittals/downloads/R1658B3.pdf.  
Therefore, the Veteran's assertion that an unusual contrast 
media was used is factually inaccurate.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bullet in the brain must be denied.

Bullet in the Stomach and a Bullet in the Lung

The Veteran contends that he is entitled to service 
connection for a bullet in the stomach and a bullet in the 
lung.  However, the evidence of record establishes that the 
Veteran does not have a bullet in the stomach or lung and 
that he was not shot in the torso.  As such, service 
connection is not warranted.  

During his June 2009 hearing, the Veteran testified that he 
was caught in machine gun fire and was shot twice in the 
torso during active duty.  However, the medical evidence of 
record does not support this allegation.  

The Veteran's service treatment records are silent regarding 
treatment for, or complaints of, a gunshot wound to the 
stomach or chest.  Also, according to the Veteran's October 
1973 separation examination, the Veteran's chest and abdomen 
were all normal.  When asked to indicate any significant 
medical history, the Veteran wrote "no complaints" and 
signed his name.  The examiner also found no scars on the 
Veteran's body.  This evidence tends to establish that the 
Veteran did not experience gunshot wounds to the stomach or 
chest during military service.  

The post-service medical records also demonstrate that the 
Veteran was not shot in the stomach or the chest.  The record 
contains a physical examination report from February 2000.  
The Veteran's chest, lungs, and abdomen were examined as part 
of this examination.  There were no abnormal findings 
regarding the Veteran's chest and his lungs were found to be 
clear to percussion and auscultation.  The Veteran's abdomen 
was noted to be soft, nontender, with no masses or 
visceromegaly.  The examiner made no mention of bullets in 
the Veteran's lung or stomach, or scars of the torso that 
would be indicative of a previous gunshot.  

The record also contains an X-ray of the Veteran's chest 
performed by VA in December 2004.  The Veteran was found to 
have minor peribronchial thickening with no acute lung 
infiltrates noted.  No pleural abnormalities were found and 
there was no mention of a bullet or other metal fragment.  
This establishes that the Veteran does not have a bullet in 
his lung.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence establishes that the Veteran 
was not shot in the chest or the stomach.  There is no 
evidence of treatment in service or treatment since 
separation.  Further, the medical evidence of record does not 
demonstrate that the Veteran has a bullet in his stomach or 
his lungs, and there is no evidence of residual scarring.  
Therefore, the evidence demonstrates that the Veteran was not 
shot in the chest or stomach.  

As previously discussed, the Veteran is competent to provide 
an opinion as to whether or not he was shot.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
However, for many of the same reasons discussed in the 
previous section, the Board does not find the Veteran's 
testimony to be credible.  The Veteran has reported being 
shot twice in the torso.  However, the Veteran denied seeking 
any medical treatment for these injuries during his June 2009 
hearing.  The Board finds it improbable that the Veteran 
would have received no medical treatment in service for two 
gunshot wounds to the torso.  Furthermore, the medical 
evidence of record found the Veteran's chest and stomach to 
be normal, and the Veteran himself denied having any 
significant medical history at the time of his separation 
from service.  Based on this overwhelming evidence against 
the Veteran's claims, the Board does not find the Veteran's 
testimony of gunshot wounds to the lung and stomach to be 
credible.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for a bullet in the stomach 
and a bullet in the lung must be denied.

Skin Condition

The Veteran contends that he is entitled to service 
connection for a skin condition, claimed as "sunlight 
dermatitis."  Specifically, the Veteran contends that he is 
entitled to service connection for a rash around his face and 
chest as a result of exposure to a chemical agent.  However, 
the evidence of record does not suggest that the Veteran was 
ever exposed to a chemical agent, and it does not suggest 
that the Veteran's skin condition manifested during, or as a 
result of, military service.  

The Veteran alleges that he was exposed to a chemical agent 
during service.  According to the Veteran's February 2005 
claim, another soldier opened a barrel the Veteran believed 
to be a chemical weapon and rubbed the substance on him and 
the other soldiers.  The Veteran indicated in his June 2009 
hearing that he believed this substance might be Agent 
Orange.  

The evidence of record does not support the Veteran's claim 
of exposure to a chemical agent.  The Veteran was in-service 
for one month and seven days.  The Veteran entered active 
duty in Knoxville, Tennessee and separated from service in 
Beaufort, South Carolina.  The Veteran's DD-214 establishes 
that the Veteran had no foreign service.  Therefore, the 
presumption of exposure for Veteran's who served in Vietnam 
during the Vietnam era is not applicable.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The record contains no additional 
evidence, to include lay statements, in support of the 
Veteran's claim.  Based on these facts, the Board does not 
find that the Veteran was exposed to a chemical agent during 
his military service.  

The Board notes that the Veteran believes he was exposed to a 
chemical agent.  However, as discussed extensively in the 
previous section, the Board does not find the Veteran's 
testimony to be credible in this case.  The statements 
throughout the Veteran's claims file are very inconsistent, 
calling into question the credibility of this account.  
Furthermore, the Veteran reported that he refused medical 
treatment because he was afraid he would be harmed.  However, 
if this were true, there would still be documentation of the 
Veteran's refusal of treatment.  Therefore, the Board finds 
that the Veteran was not exposed to a chemical agent during 
service.  

While the Veteran contends that his skin condition is 
secondary to exposure to a chemical agent during service, the 
Board has also considered whether the Veteran's skin 
complaints may otherwise be related to military service.  
However, as outlined below, the preponderance of the evidence 
demonstrates that service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
any treatment for a skin condition.  According to the 
Veteran's September 1973 enlistment examination, the Veteran 
had acne on his upper back.  That was the only skin disorder 
noted at this time.  Subsequently, during his separation 
examination of October 1973, the only abnormality noted was 
the same acne on the upper back.  There was no evidence of a 
chronic skin disorder during service or upon separation.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service evidence of record does not demonstrate 
chronic symptoms of a skin disorder since separation either.  
A February 2000 physical examination notes that the Veteran 
had slight erythema over the face.  This is the first 
evidence of record of any skin complaint.  The examiner did 
not suggest a possible relationship to the Veteran's military 
service, and such a relationship is not otherwise suggested 
by the evidence of record.  Therefore, the evidence 
demonstrates that the Veteran has not suffered from chronic 
skin symptoms since his separation from military service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
skin disorder for approximately 27 years after separation 
from service tends to establish that the Veteran's current 
skin complaints have not existed since his separation from 
service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a skin condition must be denied.

Headaches

The Veteran contends that he is entitled to service 
connection for headaches associated with ear pain and 
numbness.  The Veteran has alleged that these symptoms are 
likely associated with his exposure to a chemical agent 
during service and his alleged gunshot wounds to the head.  
However, the preponderance of the evidence demonstrates that 
the Veteran is not entitled to service connection for 
headaches associated with ear pain and numbness.  

As discussed extensively in the previous sections, the 
preponderance of the evidence demonstrates that the Veteran 
was not exposed to a chemical agent during military service 
and he was not shot in the head.  Therefore, the Board will 
not discuss these matters further.  Instead, the Board will 
look to whether there is any evidence to otherwise suggest 
entitlement to service connection.  

The Veteran's service medical records are silent regarding 
complaints of, or treatment for, headaches, ear pain or 
numbness.  According to the Veteran's separation examination, 
his head, ears, and neurologic system were normal at the time 
of separation.  When asked to indicate any significant 
medical history, the Veteran wrote "no complaints" and 
signed his name.  Therefore, the Veteran's service treatment 
records do not demonstrate that the Veteran had a chronic 
headache disability at the time of his separation from active 
duty.  

Likewise, the Veteran's post-service medical records do not 
demonstrate that the Veteran has suffered from headaches, ear 
pain or numbness since his separation from military duty.  In 
fact, there is no medical evidence suggesting that the 
Veteran has ever sought treatment for these symptoms.  The 
only medical evidence pertaining to the Veteran's head is a 
March 2005 CT scan of the head that found no acute 
intracranial abnormalities.  Therefore, the evidence does not 
demonstrate that the Veteran has been diagnosed with a 
current headache disability.  

As already discussed, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a disability, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

As a final matter, the Board recognizes that the Veteran has 
testified to having a headache disorder that is associated 
with ear pain and numbness that he believes is related to his 
military service.  However, as a layperson, the Veteran is 
not competent to offer such a medical opinion.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's diagnosis of a headache disability 
that is etiologically related to military service is of no 
probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for headaches associated with ear pain 
and numbness must be denied.

Lung Disorder with a Cough

The Veteran contends that he is entitled to service 
connection for a lung disorder.  The Veteran has also 
indicated that he thinks his lung disorder may be related to 
his claimed in-service exposure to a chemical agent.  
However, for the reasons discussed below, the Board finds 
that service connection is not warranted.  

As already discussed, the evidence of record does not suggest 
that the Veteran was exposed to a chemical agent during 
military service.  Therefore, the Board will not consider 
this issue further.  Instead, the Board will consider whether 
the Veteran is otherwise entitled to service connection.  

The Veteran's service treatment records are silent for 
treatment regarding a disability of the lungs.  According to 
his October 1973 separation examination, the Veteran's lungs 
and chest were normal at the time of separation.  When asked 
to indicate any significant medical history, the Veteran 
wrote "no complaints" and signed his name.  Therefore, the 
evidence demonstrates that the Veteran was not diagnosed with 
a chronic lung disability during military service.  

Likewise, the Veteran's post-service medical records fail to 
demonstrate that the Veteran has been diagnosed with a 
disorder of the lungs.  A February 2000 physical examination 
of record notes that the Veteran's lungs were clear to 
percussion and auscultation at this time.  There was no 
mention of any abnormalities of the lungs.  VA provided the 
Veteran with a chest X-ray in December 2004 after the Veteran 
complained of wheezing at night.  Minor peribronchial 
thickening was seen at this time, but there were no acute 
lung infiltrates or air space diseases noted.  No pleural 
abnormalities were found and the Veteran was not diagnosed 
with a disorder of the lungs.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a lung 
disorder.  Aside from the Veteran's complaints of nighttime 
wheezing in December 2004, the evidence does not demonstrate 
that the Veteran has ever been diagnosed with a disorder of 
the lungs, or that he has ever sought treatment for such a 
disorder.  Since the evidence does not establish that the 
Veteran has a current disability that manifested during, or 
as a result of, military service, the Board concludes that 
service connection is not warranted.  See Hickson, 12 Vet. 
App. at 252.  

The Board again notes that the Veteran believes he has a 
current disability of the lungs.  However, as a layperson, 
the Veteran is not competent to provide such a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's testimony is not sufficient evidence 
of a medical diagnosis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a lung disorder with a cough must 
be denied.

Allergies

The Veteran contends that he is entitled to service 
connection for allergies.  However, the evidence fails to 
demonstrate that the Veteran has ever been diagnosed with 
allergies.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent for 
complaints of, or treatment for, allergies.  There was no 
finding of allergies upon separation in October 1973, and the 
Veteran reported having no significant medical history.  
Therefore, the evidence does not suggest that the Veteran was 
diagnosed with allergies during military service.  

Likewise, the post-service evidence does not suggest that the 
Veteran has currently been diagnosed with allergies, or that 
he has ever been diagnosed with allergies.  Without a medical 
diagnosis of allergies, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

While the Board has considered the Veteran's testimony of 
allergies, he is not competent to offer such testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Therefore, there is no competent diagnosis of an allergy 
disorder, and service connection must be denied.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for allergies must be denied.

Left-Sided Numbness

The Veteran contends that he is entitled to service 
connection for a disability manifested by left-sided 
numbness, arthritis, and muscle pain.  However, upon review 
of the evidence of record, the Board finds that the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for such a 
disability.  

The Veteran's service treatment records are silent as to any 
injury or disease incurred during military service.  The only 
evidence of medical treatment sought during the Veteran's 
military service is a September 1973 treatment note 
indicating that the Veteran was complaining of right sided 
testicular pain.  There are no other treatment records, and 
the Veteran's separation examination noted that the Veteran's 
musculoskeletal system, his upper extremities, his lower 
extremities, and his neurologic system were all normal at the 
time of separation.  Therefore, the evidence of record 
demonstrates that the Veteran did not have a chronic 
disability manifested by numbness, arthritis, or muscle pain 
at the time of his separation from military service.  

In fact, the first evidence of such a disorder is a February 
2000 physical examination report.  The Veteran was noted to 
have pain in his wrists, his left elbow, his glenohumeral 
joints, his hips, and his knees at this time.  The Veteran 
was diagnosed with rheumatoid arthritis and osteoarthritis.  
Therefore, the first evidence of a disorder manifested by 
numbness, arthritis, or muscle pain was approximately 27 
years after the Veteran's separation from military duty.  
Since this is more than one year after the Veteran's 
separation from active duty, the presumption of in-service 
incurrence does not apply to the Veteran's arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).  

As previously discussed, when considering whether or not to 
grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for a disorder manifested by numbness, arthritis or 
muscular pain is approximately 27 years after separation from 
service tends to establish that the Veteran's current 
complaints have not existed since military service.

In summary, there is no evidence to suggest that the Veteran 
suffered from a chronic injury or disease during his one 
month and seven days of military service.  There is also no 
evidence suggesting that the Veteran sought treatment for 
numbness, arthritis, or muscular pain until February 2000 - 
which is approximately 27 years after separation from 
military service.  There has been no opinion offered 
suggesting that there is a possible relationship between 
these complaints and the Veteran's military service.  As 
such, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for a disability manifested by numbness, 
arthritis, or muscular pain.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for left-sided numbness, including 
arthritis and muscle pain, must be denied.


ORDER

Entitlement to service connection for a bullet in the brain 
is denied.  

Entitlement to service connection for a bullet in the stomach 
is denied.  

Entitlement to service connection for a bullet in the lung is 
denied.  

Entitlement to service connection for a skin condition to 
include sunlight dermatitis is denied.  

Entitlement to service connection for severe headaches 
associated with ear pain and numbness is denied.  

Entitlement to service connection for a lung disorder with a 
cough is denied.  

Entitlement to service connection for allergies is denied.  

Entitlement to service connection for a disability manifested 
by left sided numbness, arthritis and muscle pain is denied.  




REMAND


The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

The Board notes that the September 2002 Social Security 
Administration (SSA) report indicates that the Veteran has 
been diagnosed and treated for generalized anxiety disorder, 
obsessive compulsive disorder, dysthymic disorder, and a 
personality disorder in the past.  The Court has held that 
even if a Veteran's claim is limited to PTSD without more, VA 
must interpret the Veteran's claim to be a claim for any 
mental disability that may reasonably be encompassed by the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). (per 
curiam order) (it is the responsibility of the Board to 
consider alternate current conditions within the scope of the 
claim).  VA must obtain these records before appellate review 
may proceed, since evidence of a current diagnosis is 
imperative to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to submit any additional 
evidence he has in support of his claim.  
The AMC must also obtain the psychiatric 
treatment records referenced in the 
Veteran's SSA decision of September 2002.  
If any additional evidence is obtained, it 
must be incorporated with the Veteran's 
claims file.  

2. The AMC should then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


